                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

WATERSTONE MORTGAGE CORPORATION,                           Case No. 2:19-CV-01117-JPS

              Plaintiff,

vs.

OFFIT KURMAN, P.A.,

              Defendant.



      JOINT MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Waterstone Mortgage Corporation and Defendant Offit Kurman, P.A. jointly

move this Court for an order dismissing this case without prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(2).

Dated: March 12, 2020                       WOLFE LEGAL GROUP, P.C.

                                            By:    s/ Deborah A. Wolfe_____________
                                                    Deborah A. Wolfe, Esq.
                                                    Email: dwolfe@wolfelegalgroup.com
                                                    402 W. Broadway, Suite 400
                                                    San Diego, California 92101
                                                    Telephone: (619) 234-3363
                                                    Attorneys for Plaintiff
                                                    Waterstone Mortgage Corporation

                                            WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                            DICKER, LLP

                                            By: s/ Kimberly E. Blair_____________
                                                  Kimberly E. Blair, Esq.
                                                  Email: Kimberly.Blair@wilsonelser.com
                                                  Geoffrey A. Belzer, Esq.
                                                  Email: Geoffrey.Belzer@wilsonelser.com
                                                  55 West Monroe Street, Suite 3800
                                                  Chicago, IL 60603-5001
                                                  (312) 704-0550
                                                  Attorneys for Defendant Offit Kurman, P.A.


                                        1
         Case 2:19-cv-01117-JPS Filed 03/12/20 Page 1 of 1 Document 27
